         Case 4:19-cv-05673-YGR Document 216-2 Filed 11/19/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                            OAKLAND DIVISION
10
     OMNI MEDSCI, INC.,                                   Case No. 19-CV-05673-YGR
11
                    Plaintiff/Counter Defendant,          [PROPOSED] ORDER GRANTING APPLE
12                                                        INC.’S ADMINISTRATIVE MOTION TO
            vs.                                           FILE UNDER SEAL PURSUANT TO
13                                                        ORDER REGARDING APPLE INC.’S
     APPLE INC.,                                          REQUEST FOR LEAVE TO FILE
14                                                        MOTION FOR RECONSIDERATION
                    Defendant/Counter Claimant.           REGARDING SUBJECT-MATTER
15                                                        JURISDICTION
16                                                        Assigned to Hon. Yvonne Gonzalez Rogers
17

18

19          Now before the Court is Defendant and Counter Claimant Apple Inc.’s (“Apple”)
20   Administrative Motion to File Under Seal (“Motion to Seal”) filed pursuant to this Court’s Order
21   Regarding Apple Inc.’s Request for Leave to File Motion for Reconsideration Regarding Subject-
22   Matter Jurisdiction (ECF No. 212) Re: ECF No. 208.
23          The Court has considered the Motion to Seal. The Motion to Seal seeks authorization to file
24   the documents or portions thereof identified below under seal pursuant to the Court’s November 15
25   order directing Apple “to file an unredacted version of the transferor court’s order denying the
26   motion to dismiss (Dkt. No. 151), and the parties briefing on that motion, under seal.” ECF No. 212
27   at 1:20-22. Having considered Apple’s motion and declarations submitted in support thereof, the
28
                                        1
       [PROPOSED] ORDER GRANTING APPLE INC.’S ADMINISTRATIVE MOTION TO FILE
                       UNDER SEAL, CASE NO. 19-CV-05673-YGR
        Case 4:19-cv-05673-YGR Document 216-2 Filed 11/19/19 Page 2 of 2



     Court finds good cause to grant the sealing request. The Court therefore GRANTS the motion to
 1
     seal and ORDERS sealed the following:
 2

 3
      Document                      Portion to be Filed Under Seal (Page:Lines)         Designating
 4                                                                                      Party
      Defendant and Counter         Green highlighted portions in Table of              UM or Omni
 5
      Claimant Apple Inc.’s         Exhibits, pp. 7, 10, 19-20, 25, 27; Entirety of
 6    Motion to Dismiss for Lack    Exs.41-42
      of Standing, ECF No. 90
 7                                  Yellow highlighted portions in Table of             UM
                                    Exhibits, pp. 1-20, 22, 24-28, 30; Entirety of
 8                                  Exs. 1-2F, 4-5, 9-10,16-21, 23, 26, 31, 33-37,
                                    39, 43
 9

10                                  Blue highlighted portions in Table of Exhibits,     Omni
                                    pp. 6, 8-10, 14, 16, 20, 28, 30; Entirety of Exs.
11                                  27-30, 40, 44

12    [Corrected] Omni MedSci’s     Green highlighted portions on pp. 6-8, 10;          UM
      Opposition to Apple’s         Entirety of Exs. C, I
13    Motion to Dismiss for Lack
      for Standing, ECF No. 107     Entirety of Exs. D, F                               Omni
14

15                                  Red highlighted portions on p. 10; Entirety of      Apple
                                    Ex. G
16
      Defendant and Counter         Green highlighted portions on pp. 4-5               UM or Omni
17    Claimant Apple Inc.’s Reply
      to Omni MedSci’s              Yellow highlighted portions in Table of             UM
18    Opposition to Apple’s         Exhibits, pp. 2-4, 6-7
19    Motion to Dismiss for Lack
      of Standing, ECF No. 110      Blue highlighted portions in Table of Exhibits,     Omni
20                                  p. 3; Entirety of Ex. 46

21    Omni MedSci’s Surreply in     Green highlighted portions on p. 9                  UM or Omni
      Opposing Apple’s Motion to
22    Dismiss for Lack of           Entirety of Ex. O                                   Omni
      Standing, ECF No. 116
23

24
     IT IS SO ORDERED.
25

26   DATED:
                                                        The Honorable Yvonne Gonzalez Rogers
27                                                      United States District Judge
28
                                        2
       [PROPOSED] ORDER GRANTING APPLE INC.’S ADMINISTRATIVE MOTION TO FILE
                       UNDER SEAL, CASE NO. 19-CV-05673-YGR
